UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1349


T. TERANCE BRYAN, a/k/a Terrence Terell Bryan, a/k/a T.
Terell Bryan,

                Plaintiff – Appellant,

          v.

BRISTOL-MYERS SQUIBB COMPANY,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Terry L. Wooten, Chief District
Judge. (9:13-cv-01826-TLW)


Submitted:   December 15, 2014            Decided:   December 19, 2014


Before WILKINSON, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


T. Terance Bryan, Appellant Pro Se. Sara Theresa Eibling, NELSON
MULLINS RILEY & SCARBOROUGH, LLP, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            T. Terance Bryan appeals the district court’s orders

dismissing this action pursuant to Fed. R. Civ. P. 41(b) and

denying   his     motion   for   reconsideration.             The    district   court

referred this case to a magistrate judge pursuant to 28 U.S.C.

§ 636(b)(1)(B)       (2012).          The       magistrate     judge     recommended

dismissal     and   advised      Bryan      that    failure     to     file   timely,

specific objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

            The     timely     filing       of     specific    objections       to    a

magistrate      judge’s    recommendation          is    necessary     to     preserve

appellate review of the substance of that recommendation when

the   parties       have     been     warned        of   the    consequences         of

noncompliance.       Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                        Bryan

has waived appellate review by failing to file objections after

receiving proper notice.            Accordingly, we affirm the judgment of

the district court.

            We deny the motions for stay, for intervention, and to

place the case in abeyance.                 We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                              AFFIRMED

                                            2